Title: To George Washington from William Dawson, 5 October 1789
From: Dawson, William
To: Washington, George


          
            May it Please your Excellency
            October 5th 1789
          
          You will please to remember that I was manager for Colo. George Mercer on his Estate in Frederick County when the Sam⟨e⟩ was Sold off by your Excellency, and your Excellency may also remember that Mr Jas Mercer was very often Complaing and Scolding, while at Sd Sale, and that one morning I informed your Excellency before Mr Mercer, what a hard year I had had of it, on account of the Overseers knowing they ware agoing off and the Negroes knowing they ware to be Sold, your Excellency acknowledged, you Exspected it had been the Case with me, but Blam’d me for one thing, that was for not haveing the Crop of Tobo all Cleared out & finish’d I acknowledged I ware in that perticular blameable, had there been any Tobo of Consequence unfinished; but Told your Excellency that their was Some ground leaves, which I thought would not pay a person for troble in Steming &c. and that on finishing the Sale that was an overpless of Corn left and Some wheat to finish, the Whole Care then Divolved on me for the Business of Every place, while Mr Mercer was then up, we appointed the first thursday in January following to Settle our accounts, So I pursued the Business of Delivering Corn &c. Mr Snickers I Suppose (as it had been his Practice before as I can Shew by a letter under Mr Mercers hand) wrote to Mr Mercer informing him of bad Conduct in many things of me, on which Mr Mercer wrote me a letter Baring Date 17th Decr 1774. Sent it to Said Snickers, and by him to me, informing me of what he had from your Excellency by Letter, and others, and that your Excellency had named

Capt. Edward Snickers as a fit person for the Supervising and finishing Said Crop of wheat &c. the Said Snickers on Receiving Such Instructions, or authurity, came to the place where I lived Nailed up my Corn house Door and forwarnd me from opening the Same or Concearning with any thing farther I began to remonstrate with him and Shew the hardship I was Under, he Told me if I offered to Concearn or open my Cornhouse Door, that Mr Mercer had ordered him to have a general Court Writ Served on me, this So alarmed me, that I Truly ware in Such A strait, I new not what to do, Considering your Excellency who Mr Mercer wrote had informed him of bad Conduct of me which your Excellency had heard from Severals while at the Sale from which I Conceived your Excellency were against me, Mr Mercer himself then a general Court Lawer and Mr Snickers at that time in great Cr. with Lord Dunmore &c. &c. I thought myself, under the disagreable Nesessety, of giving up my Land &c. I had purchased to my Securitys (as I did not wish to involve those my friends) and remove to a place, to Seek for Bread and get Redress’d. And fully intended to have Brought Suit against Mr Mercer for his Treatment. However the war began with Great Brittan which Prevented, and by a paper Inclosed your Excellency will find I Step’d fauth to defend my Countrys Rights &c.
          after the Paper money was funded I wrote to Mr Mercer informing him of my intention of going to the Southern Country and wished to Settle up all my accounts with him and that I would Leave any Dispute to Gentlemen of Carrecter to decide, he Sent me word to come and See him I went. and he asked me what accounts I wanted to Settle at that time of Day, I told him all my Transactions while Manager for his Brother, he Said he would have nothing to do with me, I Emediately Braught Suit against him in the County Court, and he remooved the Same by writ of Accessory, to the General Court, in which affidavit he took to remoove Sd Suit, if I remember Right Said that your Excellency advised to bring Suit against me for Damages A copy of Said affidavit is inclosed for your Excellencys Perusel as I this very Material I hope your Excellency will Excuse me for Trobleing your Excellency with it, the Said Suit was Sent to the district Court Since which his Honour Mr Mercer hath Refere’d the Same Mr Mercer’s Plea against my Claim is that of non

asumsit & Act of Limitations, Should Mr Mercer pursue this Plea and make it good he will Leave me in great Distress. I am with all Due rispects your Excellencyes Most Obedient Hble Servt
          
            W. Dawson
          
          
            William Dawson’s Questions to Ask his Excellency George Washingto[n] Esquire in writing whos ansr is to be received by the referres, and alow’d as Testimony—warr not, the Middle, the Lower, and the three New Plantations, under good fencing, and Good Crops of wheat Sowed, at Each of Sd plantations.
            Did not my Self and Famely, Treat your Excellency and his Honour Mr Mercer with due respects while at the Sale.
            Did your Excellency write to Mr Mercer informing of him that Severals had informed your Excellency of my Selling Stock &c. and that your Excellency Disired Mr Mercer to do his Brother Justice, at our Settlement and Sue me for Damages.
            Did any Person Inform your Excellency besides Mr Snickers of any Bad Conduct of mine.
            How much Tobo Did Said Snickers render to your Excellency as finished by him after he turn’d me off
            Did Not the Black people belonging to the Estate of Colo. Mercer all Look well from the greatest to the Least young and old according to their ages.
          
        